DETAILED ACTION
	Claims 1-14 are present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 6, 10, 11 and 13 is objected to because of the following informalities:  
Claims 1 and 11 recite various EC numbers in parenthesis, for example, EC 1.1.99.2, EC 2.8.3.12, EC 4.2.1.167, EC 1.3.8.6, EC 1.3.1.44, and EC 1.1.1.11. These EC numbers are considered to be limiting claim limitations and should not be recited in parenthesis.
Claims 6 and 11 recite Sequence Identifiers in improper format: “SEQ NO 1” should be “SEQ ID NO: 1,” SEQ NO 2” should be “SEQ ID NO: 2,” etc.  All Sequence Identifiers are required to be placed in proper format. See 37 CFR 1.821(d).
Claim 10 recites “said plasmid” in line 2, which is considered to have antecedent basis in “one or more plasmids” as recited in claim 7.  However, consistent claim terminology should be used such that “said plasmid” in claim 10 should be amended to recited “said one or more plasmids.”  Further in claim 10, line “10 µg.mL-1 to 100 µg/m.L-1” appears to be a formatting error and should recite “10 µg.mL-1 to 100 µg.mL-1.”
Claim 13 is missing a conjunction between parts “h” and “i” of claim 13 such as “and/or.”  Due to the recitation of “and/or” between parts “a” through “h” of claim 13, the broadest reasonable interpretation of claim 13 is that only one of parts “a” through “i” of claim 13 is required.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
MPEP 2173.05(d) provides: “Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph should be made.”
Claims 5 and 12 recite “particularly Escherichia coli.” Claims 6 and 13 recite “particularly said hgdH,” “particularly said gctAB,” “particularly said hgdA,” “particularly said hgdB,” “particularly said hgdC,” “particularly said gcdH,” “particularly said ter,” “particularly said adhE1,” and “particularly said adhE2.” Claims 7 and 14 recite “particularly a T7 promoter . . . .” Claim 8 recites “particularly at 30[Symbol font/0xB0]C.”  Further, in claims 6 and 13, after the recitation of each instance of “particularly” indicated above, the claim further recites “more particularly” such as “more particularly adhE2 is at least 60% . . . identical to SEQ ID NO. 13.”  Each of these nine recitations of “more particularly” paralleling the one just cited is expressly noted.  Claim 9 recites “particularly pH 6.8-7.3.” Claim 10 recites “particularly 0.1-1 mmol L-1 IPTG, more particularly 0.5 mmol L-1 IPTG.” Claim 11 recites “particularly 5 or 6 enzymes are expressed heterologously.”
Each of these instances of “particularly” or “more particularly” noted above is an expression of an example or preference wherein it is not clear whether the claim features following a recitation of “particularly” or “more particularly” is a positive limitation of the claim or merely exemplary such that there is confusion over the intended scope of claims 5-14.  For the purposes of rejections under 35 U.S.C. 102 or 103, the broadest reasonable interpretation of the claims is not considered to be specifically limited by the claim features recited after “particularly” or “more particularly.”

a. at least 60% sequence identity to “hgdH of Acidaminococcus fermentans, more particularly hgdH is at least 60% identical to SEQ ID NO: 1,” such that hgdH of Acidaminococcus fermentans is not limited to SEQ ID NO: 1
b. at least 60% sequence identity to “gctAB of Acidaminococcus fermentans, more particularly subunit A of gctAB is at least 60% identical to SEQ ID NO: 2” and/or subunit B is at least 60% identical to SEQ ID NO: 3, such that gctAB of  Acidaminococcus fermentans is not limited to SEQ ID NOS: 2 and 3, respectively;
c. at least 60% sequence identity to “hgdA of Clostridium symbiosum, more particularly hgdH is at least 60% identical to SEQ ID NO: 4,” such that hgdA of Clostridium symbiosum  is not limited to SEQ ID NO: 4, such that hgdA of Clostridium symbiosum is not limited to SEQ ID NO: 4;
d. at least 60% sequence identity to “hgdB of Clostridium symbiosum, more particularly hgdB is at least 60% identical to SEQ ID NO: 5,” such that hgdB of Clostridium symbiosum is not limited to SEQ ID NO: 5;
e. at least 60% sequence identity to “hgdC of Acidaminococcus fermentans, more particularly hgdC is at least 60% identical to SEQ ID NO: 6,” such that hgdC of Acidaminococcus fermentans is not limited to SEQ ID NO: 6;
f.  at least 60% sequence identity to “hcdH of Pseudomonas aeruginosa, more particularly hgdC is at least 60% identical to SEQ ID NO: 7,” such that hcdH of Pseudomonas aeruginosa is not limited to SEQ ID NO: 7;
g. at least 60% sequence identity to “ter of Treponema denticola, more particularly ter is at least 60% identical to SEQ ID NO: 8,” such that ter of Treponema denticola is not limited to SEQ ID NO: 8;
h. at least 60% sequence identity to “adhE1 of Clostridium acetobutylicum, more particularly adhE1 is at least 60% identical to SEQ ID NO: 9,” such that adhE1 of Clostridium acetobutylicum is not limited to SEQ ID NO: 9; and 
i. at least 60% sequence identity to “adhE2 of Clostridium acetobutylicum, more particularly adhE1 is at least 60% identical to SEQ ID NO: 13,” such that adhE2 of Clostridium acetobutylicum is not limited to SEQ ID NO: 13.
hgdH, gctA, gctB, hgdA, hgdB, hgdC, gcdH, ter, adhE1 and adhE2 having at least 60% sequence identity to hgdH, gctA, gctB, hgdA, hgdB, hgdC, gcdH, ter, adhE1 and adhE2, respectively, of a specific microorganism, as recited, is not defined with respect to a specific sequence since claims 6 and 13 directly set forth that hgdH, gctA, gctB, hgdA, hgdB, hgdC, gcdH, ter, adhE1 and adhE of the recited microorganisms are not limited to SEQ ID NOS: 1-9 and 13, respectively.  For example, a strain of Acidaminococcus fermentans may have hgdH protein that is different from 100% identical for SEQ ID NO: 1.
MPEP 2173.05(b)(II) sets forth the following: “A claim may be rendered indefinite by reference to an object that is variable.” “In Brummer, the Board held that a limitation in a claim to a bicycle that recited "said front and rear wheels so spaced as to give a wheelbase that is between 58 percent and 75 percent of the height of the rider that the bicycle was designed for" was indefinite because the relationship of parts was not based on any known standard for sizing a bicycle to a rider, but on a rider of unspecified build.”
Here, claims 6 and 13 define the amino acid sequence of embodiment hgdH, gctA, gctB, hgdA, hgdB, hgdC, gcdH, ter, adhE1 and adhE as having 60% identity to a reference sequence that is variable wherein each of hgdH, gctA, gctB, hgdA, hgdB, hgdC, gcdH, ter, adhE1 and adhE2 of the microorganisms recited in the claims each can encompass plural sequences that are different from any of SEQ ID NOS: 1-9 and 13, respectively.  Since the recited at least 60% identity is defined with respect to a reference sequence or object that is variable, there is no limited standard to determine if the requirement for at least 60% identity is met or not.  As such, one having ordinarily skill in the art at the time of filing is unable to understand how to avoid infringement.  See MPEP 2173.02(II).
Claim 10 recites “wherein said plasmid,” which appears to be a reference to “one or more plasmids” as recited in claim 7, comprise one of the promoters and other claim features as set forth in parts “a,” “b” and “c” of claim 10.  No conjunction, for example “and” or “or,” appears between any of parts  “a,” “b” and “c” of claim 10.  As such, it is unclear if claims 10 requires the presence of plasmid(s) having all of the features of parts “a,” “b” and “c” of claim 10 or only one of parts “a,” “b” and “c” of claim 10. As such, one having ordinarily skill in the art at the time of filing is unable to understand how to avoid infringement.  See MPEP 2173.02(II).  The broadest reasonable interpretation of claim 10 for the 

Claims 6 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
“A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus.”).  Regents of the University of California v. Eli Lilly & Co., 119, F.3d 1559, 1568, 43 USPQ2d 1398, 1405 (Fed. Cir. 1997).
MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the biomolecule, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule.”
“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice  . . ., reduction to drawings . . ., or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.”  MPEP 2163(II)(3)(a).
Furthermore, a “‘representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the 
Claim scope
The rejections under 35 U.S.C. 112(b) stated above are incorporated herein with respect to discussion of the scope of claims 6 and 13 including the features of those claims considered to be indefinite.
The protein abbreviations set forth in claims 1 and 11 are referenced herein.  Claims 6 and 13 recite hgdH, gctA, gctB, hgdA, hgdB, hgdC, gcdH, ter, adhE1 and adhE2 enzymes derived from a strictly or facultatively anaerobic bacterium.  It is noted that almost all microorganism that undergo fermentation are either strictly or facultatively anerobic and includes E. coli and similar bacteria that are capable of both aerobic and anaerobic restoration as to be facultatively anaerobic.
Claims 1 and 11 further specify genera of hgdH, gctA, gctB, hgdA, hgdB, hgdC, gcdH, ter, adhE1 and adhE2 enzymes having at least 60% identity to SEQ ID NOS: 1-9 and 13, respectively, and specifically having at least 75% of the catalytic activity of SEQ ID NOS: 1-9 and 13.  It is noted that the claims do not specify the assay conditions for measuring the catalytic activity of any enzyme having at lest 60% identity to any of SEQ ID NOS: 1-9 and 13.  For example, a specific enzyme having 90% identity to SEQ ID NO: 1 may have 75% of the catalytic activity of the hgdH enzyme of SEQ ID NO: 1 under a first assay condition (e.g. substrate concentration, pH, temperature) and not under a second assay condition.  The claims are interpreted as reciting hgdH, gctA, gctB, hgdA, hgdB, hgdC, gcdH, ter, adhE1 and adhE2 
Further, since the claims recite hgdH, gctA, gctB, hgdA, hgdB, hgdC, gcdH, ter, adhE1 and adhE2 proteins at least 60% identity to SEQ ID NOS: 1-9 and 13, respectively, recitation of a hgdH, gctA, gctB, hgdA, hgdB, hgdC, gcdH, ter, adhE1 and adhE2 protein “encoded by a gene derived from a strictly or facultatively anaerobic bacterium” or 60% identical to a hgdH, gctA, gctB, hgdA, hgdB, hgdC, gcdH, ter, adhE1 and adhE2 of Acidaminococcus fermentans (hgdH, gctAB, hgdC), Clostridium symbiosum (hgdA, hgdB), Pseudomonas aeruginosa (gcdH), Treponema denticola (ter) or Clostridium acetobutylicum (adhE1, adhE2), the genera of hgdH, gctA, gctB, hgdA, hgdB, hgdC, gcdH, ter, adhE1 and adhE2 proteins recited in claims 6 and 13 is not considered to be limited to having at least 60% identity to SEQ ID NOS: 1-9 and 13, respectively, and can include species having have significantly less than 60% identity to those Sequence Identifiers including sequences having an extensive amount of substitution to any wild-type or known sequence for those proteins.  
Analysis
Claims 6 and 13 recite a specific subgenus hgdH, gctA, gctB, hgdA, hgdB, hgdC, gcdH, ter, adhE1 and adhE2 proteins having at least 60% identity to SEQ ID NOS: 1-9 and 13, respectively, and having a catalytic activity that is at least 75% that of SEQ ID NOS: 1-9 and 13, respectively.  Further, as discussed above, claims 6 and 13 encompass broader genera of any hgdH, gctAB, hgdA, hgdB, hgdC, gcdH, ter, adhE1 and adhE2 protein derived from a strictly or facultatively anaerobic bacterium or having at least 60% identity from one of the following organisms: Acidaminococcus fermentans (hgdH, gctAB, hgdC), Clostridium symbiosum (hgdA, hgdB), Pseudomonas aeruginosa (gcdH), Treponema denticola (ter) or Clostridium acetobutylicum (adhE1, adhE2).
An ordinarily skilled artisan at the time of filing would understand that, for example, only a small percentage of possible sequences having at least 60% identity to SEQ ID NO: 1 will have activity as a 2-hydroxyglutarate dehydrogenase hgdH nevertheless specifically have at least 75% of the enzymatic activity of SEQ ID NO: 1.  The same analysis applies to each of SEQ ID NOS: 2-9 and 13 with respect to enzymatic activity as a hgdH, gctA, gctB, hgdA, hgdB, hgdC, gcdH, ter, adhE1 or adhE2, respectively.  While many enzymes generally known to have activity as a hgdH, gctA, gctB, hgdA, hgdB, hgdC, gcdH, ter, adhE1 or adhE2 enzymes are known in the art, the specification provide no guidance regarding how 1) to recognize such species that are already known in the art that have 75% of the activity of one of SEQ ID NOS: 1-9 and 13, as appropriate, or 2) to recognize the up to 40% of the sequence of any of SEQ ID NOS: 1-9 and 13 that can be modified while maintaining the appropriate enzymatic activity nevertheless at least 75% of the enzymatic activity of one of SEQ ID NOS: 1-9 and 13.  The specification only discloses species of hgdH, gctA, gctB, hgdA, hgdB, hgdC, gcdH, ter, adhE1 or adhE2 having 100% identity to SEQ ID NOS: 1-9 and 13, respectively, and therefore does not provide any significant guidance to identify other species having the required enzymatic activities nevertheless members of specific subgenera having at least 75% of the enzymatic activity of one of SEQ ID NOS: 1-9 and 13 as appropriate.
For example, Uniprot, Accession No. C6JLG9, 2017, www.uniport.org, reports an enzyme from Fusobacterium varium having about 65% identity with recited SEQ ID NO: 1 identified as a putative (R)-2-hydroxyisocaproate dehydrogenase.  However, based upon the description of the specification, there is no reasonable manner for an ordinarily skilled artisan at the time of filing to determine if the enzyme described by Uniprot C6JLG9 has or does not have 2-hydroxyglutarate dehydrogenase activity and if such activity is at least 75% that of recited SEQ ID NO: 1 even though the enzyme described by Uniprot C6JLG9 is a naturally-occurring enzyme and is therefore presumed to have some activity.  Again, the recited genera include species that are not naturally-ocurring but are rather significantly substituted relative to any of SEQ ID NO: 1-9 and 13 and/or any other naturally-ocurring enzyme.  Upon modification of up to 40% of the amino acid residue of any of SEQ ID NO: 1-9 and 13, it is necessarily unpredictable regarding whether any enzymatic activity will be maintained, nevertheless maintenance of at lest 75% of enzymatic activity as recited, absent express description of how SEQ ID NO: 1-9 and 13 can be modified over 40% of amino acid residues while not adversely affecting enzymatic activity.
“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus.”  “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice  . . ., reduction to drawings . . ., or by disclosure of representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.”
Here, species representative of the entire genera of at least 60% identity to any of SEQ ID NOS: 1-9 and 13 and maintaining at least 75% of the respective enzymatic activities, as reviewed above, cannot be considered to be described when the specification only discloses species that are 100% identical to SEQ ID NOS: 1-9 and 13 and contains no overt description or discussion regarding how those species can be modified.  The performance of any species having only 60% identity to one of SEQ ID NOS: 1-9 and 13 to maintain at least 75% of the corresponding enzymatic activity, as recited, is necessarily unpredictable absent extensive guidance that is not provided by the specification and does not otherwise appear to be extant in the art. For these reasons, the as-filed specification does not provide for an adequate written description to show possession of the genera of hgdH, gctA, gctB, hgdA, hgdB, hgdC, gcdH, ter, adhE1 or adhE2 enzymes recited in claims 6 and 13 as discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
Claims 1-8 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmid et al. (WO 2009/046828 A1) further in view of Burk et al. (U.S. 2012/0225466 A1), Hartel et al. (Purification of glutaryl-CoA dehydrogenase from Pseudomonas sp., an enzyme involved in the anaerobic degradation of benzoate, Arch. Microbiol. 159 (1993): 174-18) and Blazquez et al. (Identification and analysis of a glutaryl-CoA dehydrogenase-encoding gene and its cognate, Environmental Microbiology 10 (2008): 474-82) as evidenced by:
1. Uniprot, Accession No. Q8RG31, 2017, www.uniprot.org.  
2. Uniprot, Accession No. D5RC25, 2017, www.uniprot.org.
3. Uniprot, Accession No. D5RC24, 2017, www.uniprot.org.
4. Uniprot, Accession No. A5TT17, 2017, www.uniprot.org.
5. Uniprot, Accession No. A5TT18, 2017, www.uniprot.org.
6. Uniprot, Accession No. D5RC21, 2017, www.uniprot.org.
7. Uniprot, Accession No. Q97LU2, 2017, www.uniprot.org.
8. Genbank, Accession AAN65791.1, 2016, www.ncbi.nlm.gov.

An English-language translation of Schmid et al. is provided and cited herein.
As an initial matter, the pathways for production of n-butanol shown in Fig. 1 of the specification and Fig. 4 of Schmid et al. are identical with respect to the following progression of intermediate compounds:
2-oxoglutarate[Wingdings font/0xE0]2-hydroxyglutarate[Wingdings font/0xE0]2-hyroxyglutaryl-CoA[Wingdings font/0xE0]glutaconyl-CoA[Wingdings font/0xE0]crotonyl-CoA[Wingdings font/0xE0]butanol-CoA (i.e. butyryl-CoA)[Wingdings font/0xE0]butanol (i.e. butyraldehyde)[Wingdings font/0xE0]n-butanol.
“The invention is based on the technical problem of providing an improved process for the biotechnological production of crotonic acid and butanol via crotonyl-CoA and means for carrying out the process.” Schmid et al., para. [0009].
et al., paras. [0010]-[0014].
“Preferably the cell expresses two, more and more preferably all of the enzyme activities defined above. For this purpose, the at least one nucleic acid molecule is operatively linked to an expression system, ie to a promoter or promoter system,” which is considered to satisfy the limitations directly recited in claims 7 and 14. Schmid et al., para. [0015].
“2-hydroxyglutarate dehydrogenase preferably has the amino acid sequence SEQ ID NO: 2.” Schmid et al., para. [0019].  Uniprot Q8RG31 evidences that the enzyme having SEQ ID NO: 2 of Schmid et al. (or nearly identical) is classified in EC 1.1.99.2 as to be considered to be encoded by a hgdH gene as recited.
“(E)-glutaconate-CoA transferase preferably has the amino acid sequences SEQ ID NO: 4 for subunit A (subunit A) and SEQ ID NO: 6 for subunit B (subunit B).” Schmid et al., para. [0020]. Uniprot D5RC25 and Uniprot D5RC24 evidence that the enzymes having SEQ ID NOS: 4 and 6 of Schmid et al. (or nearly identical) are classified in EC 2.8.3.12 and named gctAB.
“(R)-2-hydroxyglutaryl-CoA dehydratase preferably has the amino acid sequences SEQ ID NO: 8 for subunit alpha (alpha-subunit) and SEQ ID NO: 10 for subunit beta (beta subunit) and SEQ ID NO: 12 for the activator.” Schmid et al., para. [0021]. Uniprot A5TT17, Uniprot A5TT18 and Uniprot D5RC21 evidence that the enzymes having SEQ ID NOS: 8, 10 and 12 of Schmid et al. (or nearly identical) are classified in EC 4.2.1- and named hgdA, hgdB and hgdC such that the (R)-2-hydroxyglutaryl-CoA dehydratase dehydratase disclosed by Schmid et al. ins considered to meet the features of the same recited in claims 1 and 11.
“In the present case, a glutaconyl-CoA decarboxylase activity is understood to mean the ability to catalytically convert the substrate glutaconyl-CoA (glutaconyl-coenzyme A) into the product crotonyl-CoA (crotonyl-coenzyme A). It is preferably understood to mean the activity of the glutaconyl-CoA decarboxylase activity (EC 4.1.1.70).” Schmid et al., para. [0022].
et al.  Further, “As a preferred embodiment, the cell of the invention is suitable to be used for the synthesis of butanol according to the invention. In this case, butanol is obtained starting from crotonyl-CoA, which is formed from 2-oxoglutarate according to the invention, via additional enzyme activities from the group of butyryl-CoA dehydrogenase and aldehyde dehydrogenase, butanol dehydrogenase.” Schmid et al., para. [0077].
The “butyryl-CoA dehydrogenase activity preferentially to the activity of butyryl-CoA dehydrogenase (CAC0462 ) from Clostridium acetobutylicum” encoding SEQ ID NO: 46 of Schmid et al.” Schmid et al., paras. [0078]-[0080].  Uniprot Q97LU2 evidences that the enzyme identical to SEQ ID NO: 46 of Schmid et al. (or nearly identical) is classified as E.C. 1.3.1.44 and is also known as trans-2-enoyl-CoA reductase and the short name “TER.”  As such, the butyryl-CoA dehydrogenase disclosed by Schmid et al. is considered to be a trans-2-enoyl-CoA reductase as recited in claims 1 and 11.
“This cell also has, preferably additionally, in the genome at least one nucleic acid molecule with a nucleotide sequence coding for aldehyde dehydrogenase and butanol dehydrogenase activity, with aldehyde dehydrogenase and butanol dehydrogenase activity preferably being the activity of aldehyde dehydrogenase (CAP0162) from Clostridium acetobutylicum” having SEQ ID NO: 48 of Schmid et al. that is identical to SEQ ID NO: 9 recited in claims 6 and 13.  Schmid et al., paras. [0082]-[0083].  As such, Schimd et al. disclose a bifunctional aldehyde/alcohol dehydrogenase (NAD+) being adhE1 having recited SEQ ID NO: 9.
It is noted that claim 6 and 13 are considered to require only one protein from paragraphs “a” through “i” of those claims due to recitation of the conjunction “and/or.”
The working embodiments of Schmid et al. are in E. coli.  None of the enzymes discussed by Schmid as reviewed above are from E. coli such that all of these enzymes (i.e. at least 4 enzymes) are expressed heterologously.
However, Schmid do not appear to teach heterologous expression of a glutaryl-CoA dehydrogenase gcdH classified as 1.3.8.6.
As discussed, Schmid et al. teach an enzyme labeled glutaconyl-CoA decarboxylase activity (EC 4.1.1.70) for conversion of glutaconyl-CoA to crotonyl-CoA by a decarboxylation reaction.  Burk et al., et al., para. [0193], teach:
“Glutaryl-CoA dehydrogenase (GCD, EC 1.3.99.7 and EC 4.1.1.70) is a  bifunctional enzyme that catalyzes the oxidative decarboxylation of  glutaryl-CoA to crotonyl-CoA (FIG. 3, step 3).  Bifunctional GCD enzymes are homotetramers that utilize electron transfer flavoprotein as an electron  acceptor (Hartel et al., Arch Microbiol.  159:174-181 (1993)).  Such enzymes  were first characterized in cell extracts of Pseudomonas strains KB740 and K172  during growth on aromatic compounds (Hartel et al., supra, (1993)), but the associated genes in these organisms is unknown.  Genes encoding glutaryl-CoA dehydrogenase (gcdH) and its cognate transcriptional regulator (gcdR) were identified in Azoarcus sp.  CIB. (Blazquez et al., Environ Microbiol. 10:474-482 (2008)).  An Azoarcus strain deficient in gcdH activity was used to identify the a heterologous gene gcdH from Pseudomonas putida (Blazquez et al., supra, (2008)).”
The Table following para. [0193] of Burk et al. report various glutaryl-CoA dehydrogenase genes including from P. putida labeled as gcdH.  Specifically, the Table following para. [0193] of Burk et al. cite GenBank AAN65791.1 that evidences a glutaryl-CoA dehydrogenase having an E.C. classification of 1.3.8.6 and encoded by a gcdH gene.  As such, the glutaryl-CoA dehydrogenase taught by Burk et al. is considered to be a glutaryl-CoA dehydrogenase as recited in claims 1 and 11.


As discussed by Burk et al., glutaryl-CoA dehydrogenase is a bifunctional enzyme classified as both E.C. 1.3.99.7 and E.C. 4.1.1.70.  Hartel et al., abstract, states that the Pseudomonas enzymes discussed by Burk et al. “catalyze the decarboxylation of glutaconyl-CoA at about the same rate as the oxidative decarboxylation of glutaryl-CoA.”  Blazquez et al., page 474, right column, also cited by Burk et al., explains that bifunctional glutaryl-CoA dehydrogenase operates by “the oxidation and decarboxylation of glutaryl-CoA is catalysed by a bifunctional glutaryl-CoA dehydrogenase enzyme (EC 1.3.99.7) that uses glutaconyl-CoA as an enzyme-bound reaction intermediate.” That is, glutaryl-CoA dehydrogenase first oxidizes glutaryl-CoA to glutaconyl-CoA and then decarboxylates glutaconyl-CoA to crotonyl-CoA.  However, as noted by Hartel et al., glutaryl-CoA dehydrogenase can directly use glutaconyl-CoA as a substrate to produce crotonyl-CoA.
et al. do not appear to teach heterologous expression of a glutaryl-CoA dehydrogenase gcdH classified as 1.3.8.6.  However, Schmid et al. teach that any enzyme classified as EC 4.1.1.70 and having activity as a glutaconyl-CoA decarboxylase is appropriate within the teachings of Schmid et al. “In the present case, a glutaconyl-CoA decarboxylase activity is understood to mean the ability to catalytically convert the substrate glutaconyl-CoA (glutaconyl-coenzyme A) into the product crotonyl-CoA (crotonyl-coenzyme A).” Schmid et al., para. [0020].  As discussed, Burk et al., Hartel et al. and Blazquez et al. all teach that glutaryl-CoA dehydrogenase, including the enzyme disclosed in GenBank AAN65791.1, has such activity to convert the substrate glutaconyl-CoA (glutaconyl-coenzyme A) into the product crotonyl-CoA (crotonyl-coenzyme A). Further, Burk et al. directly suggest that glutaryl-CoA dehydrogenase enzymes are appropriate for expression in microorganisms to promote the production of crotonyl-CoA and downstream products as shown in Fig. 2 of Burk et al.
Since Schmid et al. directly teach that “a glutaconyl-CoA decarboxylase activity is understood to mean the ability to catalytically convert the substrate glutaconyl-CoA (glutaconyl-coenzyme A) into the product crotonyl-CoA (crotonyl-coenzyme A),” an ordinarily skilled artisan at the time of filing would have been motivated to express any enzyme well-characterized to have such activity including the enzyme described in GenBank AAN65791.1 as taught by Burk et al.  That is, the specific glutaconyl-CoA decarboxylase enzyme disclosed by Schmid et al. is exemplary and non-limiting wherein Schmid et al., para. [0020], directly suggest that any appropriate enzyme having activity to decarboxylate glutaconyl-CoA to crotonyl-CoA can be used.  Since Burk et al. directly suggest that glutaryl-CoA dehydrogenases (such as disclosed in GenBank AAN65791.1) have activity to catalyze the decarboxylation of glutaconyl-CoA to crotonyl-CoA and is appropriate for expression in microbial organisms to produce crotonyl-CoA, at the time of filing an ordinarily skilled artisan would have been motivated to express such a glutaryl-CoA dehydrogenase in embodiments of Schmid et al. with an expectation of success of “ability to catalytically convert the substrate glutaconyl-CoA (glutaconyl-coenzyme A) into the product crotonyl-CoA (crotonyl-coenzyme A).”  That is, Burk et al., Hartel et al. and Blazquez et al. teach that glutaryl-CoA dehydrogenases have bifunctional activity including glutaconyl-CoA decarboxylase activity as to be a replacement and alternative for a single-function glutaconyl-CoA decarboxylase enzyme.
et al., Fig. 4, show that glucose is a metabolic precursor of 2-oxoglutarate. “The addition of the C3 - C6 substrate, here glucose or alternatively glycerol, takes place in the culture medium.” Schmid et al., para. [0350].  As such, Schmid et al. teach culturing in a media containing such that any transgenic cell taught or suggested by Schmid et al. is “grown in a medium comprising a metabolic precursor of 2-oxoglutarate” being glucose as recited in claims 1 and 3.
	Regarding claim 2, “butanol is isolated from the culture medium and/or the cell and, if necessary, purified. The synthesized butanol is essentially present as 1-butanol.” Schmid et al., para. [0092].
	Regarding claim 8, “After inoculation, the recombinant E. coli cells obtained are prepared with culture medium in a 50 L fermenter and cultivated at 25 to 40° C. in the absence of oxygen (i.e. anaerobic).” Schmid et al., para. [0350].  This is considered to be a disclosure of 25[Symbol font/0xB0]C as an appropriate cultivation temperature.  Further, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” MPEP 2144.05(I).  Here, there is substantial overlap between the range of 25 to 40°C taught by Schmid et al. and the recited range of 25 to 37°C such that a prima facie case of obviousness exists.

Claims 1-14 (all pending claims) is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmid et al., Burk et al., Hartel et al. and Blazquez et al. as applied to claims 1-8 and 11-13 above, and further in view of Sivashanmugam et al. (Practical protocols for production of very high yields of recombinant proteins using Escherichia coli, Protein Sci. 18 (2009): 936-48), Soini et al. (High cell density media for Escherichia coli are generally designed for aerobic cultivations, Microbial Cell Factories 7 (2008): 26), Liao et al. (U.S. 2010/0209986 A1), Cloning Vector pUC18, MoBiTech Molecular Biology, Cat. No. V33002, 2014 (“MoBiTech”) and Neidhardt et al. (Culture medium for enterobacteria, J. Bacteriol. 119 (1974): 736-47).
	Regarding claim 9, many appropriate culture media are taught in the prior art for culturing of E. coli. Sivashanmugam et al., abstract, teach culture media that is particularly appropriate for obtaining high cell density without the use of a fermenter.  Table 1 describes a medium that includes: dibasic sodium phosphate, monobasic potassium phosphate, sodium chloride, magnesium sulphate, calcium chloride, ammonium chloride and “metals.”  It is noted that the molar amounts of buffer composition having 
The amounts of buffer components shown in Table of Sivashanmugam et al. convert to weight concentrations as recited in claim 9 as follows (the molecular weights of these compounds is well-known in the art) wherein 1.0% glucose is 10 g/L of glucose:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	As can be seen, the amount of dibasic sodium phosphate dihydrate, sodium chloride, magnesium sulphate and ammonium chloride fall within the ranges recited in claim 9.  Regarding calcium chloride, the amount of calcium chloride as equivalent to calcium chloride dihydrate is very close to 0.3 g/L.  “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).” MPEP 2144.05(II)(A).  Here, the value of 0.0294 g/L for calcium chloride dihydrate shown by Sivashanmugam et al. nearly rounds to 0.03 g/L (and is 0.03 g/L when expressed with one significant digit) as recited such that the prior art teaches the general conditions of the use of calcium chloride dihydrate at a concentration of 0.03 g/L, as recited, is a workable concentration wherein there is no evidence that the recited range of calcium chloride dihydrate is critical.
	Regarding the recited concentration range of monobasic potassium phosphate, as indicated above 25 mM of monobasic potassium phosphate is about 3.4 g/L.  It is noted that Table 1 of Sivashanmugam et al. also shows a medium formulation having 50 mM monobasic potassium phosphate et al. appears to teach that a range of phosphate compounds can form a successful media for culturing E. coli including media compositions that includes the equivalent of 50 mM dibasic sodium phosphate dihydrate and 50 mM monobasic potassium phosphate (or 6.8 g/L) such that formulating a culture medium with 50 mM monobasic potassium phosphate included is within the range taught by Sivashanmugam et al. and affirmatively taught as a workable concentration.  As such, it is not inventive to discover a workable amount of monobasic potassium phosphate being 6.8 g/L when Sivashanmugam et al. teach that the same is within the appropriate range of monobasic potassium phosphate for inclusion in a culture medium.
	Sivashanmugam et al. teach that the buffers taught therein have “metals” but do not provide specific details.  Soini et al., pages 2-3, teach “when checking different cultivation media which are used for high cell density cultivation of E. coli in small or large bioreactor scales, we experienced that none of them contained selenium or nickel. Only few media contained molybdenum.” “The accumulation of formate in oxygen limited cultivations of E. coli can be fully prevented by addition of the trace elements selenium.” Soini et al., abstract.  Formate accumulation has toxic effects on E. coli. Soini et al., abstract.
	As such, Soini et al. teach the general condition that nickel, selenium and molybdenum are not strictly needed or necessary for a medium for culturing E. coli and may be excluded. However, inclusion of trace amounts of nickel, selenium and molybdenum can yield benefits of reduction of toxic formate during culturing under anaerobic conditions, wherein Schmid et al. teach culturing under anaerobic conditions as discussed above.  As such, at the time of filing, an ordinarily skilled artisan would have been motivated to including “trace” amounts of nickel, selenium and molybdenum within media consistent with the teachings of Sivashanmugam et al. to achieve the benefits of reduction of toxic formate during anaerobic cultivation of E. coli.
	Again, it is noted that Soini et al. teach the general condition that nickel, selenium and molybdenum are not necessary components for an E. coli culture media.  Soini et al., page 9, right column, teach concentration of nickel, selenium and molybdenum salts that appear to be higher than the equivalent amounts recited in claim 9.  It is noted that 1 µg/L is a very low concentration equivalent to 1 ppb (part per billion).  However, Soini et al. teach the general conditions of no nickel, selenium and et al. are on the following chart):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	However, in view of Soini et al. teaching that only trace amounts or no amount of nickel, selenium and molybdenum is necessary, it is not inventive to discover the optimum or workable ranges of such trace ranges in the absence of any evidence that the recited ranges are critical including amounts of 0.15, 0.12 and 0.9 µg/L of selenium, nickel and molybdenum, respectively, since Soini et al. teach that even a concentration of zero for these metals is sufficient.
	Regarding recitation of a neutral pH, Soini et al., page 9, left column, teach a fermentation media similar to Sivashanmugam et al. containing monobasic potassium phosphate, dibasic sodium phosphate, magnesium sulphate, and ammonium chloride applied for culturing E. coli at a control pH of 7.0 (i.e. neutral).  As such, at the time of filing it is well-established to culture E. coli employing a phosphate-buffered media at pH 7.0 at an appropriate pH for culturing E. coli.  Therefore, at the time of filing an ordinarily skilled artisan would have been motivated to adjust the pH of any media based upon  monobasic potassium phosphate, dibasic sodium phosphate and other salts to a pH 7.0 since Soini et al. teach that the same is an appropriate pH for the culture of E. coli.
	Liao et al., abstract, teach the modified organisms for producing biofuels including 1-butanol.  In this regard, Liao et al., para. [0160], describe an E. coli strain transformed with “ColE1 origin derived plasmid with kivd (Lactococcus lactis) and adh2 (Saccharomyces cerevisiae) genes under the control of the PLlacO1 and an ampicillin resistance gene with lad after the  ampicillin resistance gene, pSA62 is a p15A origin derived plasmid with ilvA (E. coli) and leuABCD (E. coli) genes under the control of the PLlacO1 and a  kanamycin resistance gene, and pCS49 is a pSC101* origin derived plasmid with thrA(fbr)BC (E. coli) genes under the control of the PLlacO1 and a spectinomycin resistance gene.”
	Although Liao et al. teach differing biosynthetic genes for producing butanol than Schmid et al., Liao et al. teach that it is appropriate to place the plural genes necessary for a butanol biosynthetic et al., para. [0345], teach cloning of needed genes in “expression vectors pUC or pPCU18 or similar.”  This appears to be a description of the well-known pUC18 vector, as described in MoBiTec (pages 1-2) having a lac promoter (Plac) for controlling the expression of cloned genes as inducible with the presence of IPTG.  
	Schmid et al. teach the cloning of nine separate genes including for enzymes with multiple subunits for forming a butanol biosynthetic pathway when expressed in E. coli.  Liao et al. teach that it is appropriate to clone several genes needed for a butanol biosynthetic pathway among at least three expression vectors since an ordinarily skilled artisan at the time of filing would recognize that it is impractical to clone this number of genes in a single expression vector.  As such, at the time of filing an ordinarily skilled artisan would have been motivated to clone genes for butanol synthesis consistent with the teaching of Schmid et al. among three expression vectors each having a different antibiotic resistance gene including ampicillin, spectinomycin and kanamycin resistance genes.  An ordinarily skilled artisan at the time of filing would have been motivated to do this since Liao et al. teach that it is appropriate to divide the biosynthetic genes for a butanol synthesis pathway among at least three separate expression vectors as discussed.
	Liao et al., para. [0209], teach that it is appropriate to culture E. coli cells having heterologous genes for a butanol synthesis in a media based upon glucose, dibasic sodium phosphate, monobasic potassium phosphate, and ammonium chloride that also contains appropriate amounts of ampicillin, kanamycin and spectinomycin.  As such, at the time of filing, an ordinarily skilled artisan would been motivated to culture any E. coli cell having butanol biosynthetic genes, including such genes as taught by at least Schmid et al. and Burk et al., divided amount at least three separate expression vectors having ampicillin, spectinomycin and kanamycin resistance genes, respectively, in a medium having appropriate amounts of ampicillin, spectinomycin and kanamycin, since Liao et al. teach that it is necessary to add the antibiotic corresponding to the antibiotic resistance genes in order to select for E. coli maintaining the expression vectors. 
	Regarding recitation of a medium containing sodium bicarbonate, Neidhardt et al. teach minimal medium for culturing of E. coli wherein Table 1 of Neidhardt et al. describe common components for such 
The addition of 10 mM NaHCO3 virtually eliminated the lag period.” Neidhardt et al., page 743, left column. As such, Neidhardt et al. teach that it is established in the prior art to add 10 mM sodium bicarbonate to minimal or defined media for culturing of E. coli in order to achieve the benefit of eliminated or reduced lag time.  As such, at the time of filing an ordinarily skilled artisan would have been motivated to add 10 mM sodium bicarbonate to any minimal or defined media for culturing E. coli, including media consistent with the teachings of Sivashanmugam et al. in order to achieve the benefit or reduced or eliminated lag time.  
	That is, Liao et al., as discussed, teach that it is appropriate to culture E. coli having a heterologous pathway for butanol biosynthesis in a minimal defined medium containing, inter alia, glucose, dibasic sodium phosphate, monobasic potassium phosphate and ammonium chloride.  As such, at the time of filing, an ordinarily skilled artisan would have been motivated to and expected success in cultivating E. coli consistent with the teaching of Schmid et al. on a similar defined media for production of butanol.  Sivashanmugam et al., as discussed, teach a similar defined minimal media having the features of the medium recited in claim 9 except for specific concentrations of monobasic potassium phosphate, calcium chloride dihydrate, selenium, nickel and molybdenum and having neutral pH with presence of ampicillin, spectinomycin and kanamycin.  However, the cited prior art above explains that all of these features are common media components in the art such that one having ordinarily skill in the art at the time of filing would have been motivated of modify the medium taught by Sivashanmugam et al. to have all of the features of claim 9 wherein, again, Liao et al. teach that a defined medium containing, inter alia, glucose, dibasic sodium phosphate, monobasic potassium phosphate and ammonium chloride, including modification of the medium taught by Sivashanmugam et al. as discussed above, is a medium suggested to be suitable for culturing a recombinant/transgenic E. coli cell for production of butanol.  That is, Schmid et al., Fig. 4, teach the production of butanol from a glucose carbon source such that an ordinarily skilled artisan at the time of filing would have recognized that any suitable medium for cultivating E. coli that E. coli consistent with the teachings of Schmid et al. therein.
	Regarding claim 10, as discussed, Schmid et al. teach the cloning of genes in a pUC18 vector having a lac promoter as evidenced by MoBiTec.  Liao et al., para. [0181], further teach that for “E. coli 
and certain other bacterial host cells, promoters derived from genes for  biosynthetic enzymes, antibiotic-resistance conferring enzymes, and phage  proteins can be used and include, for example, the galactose, lactose (lac),  maltose, tryptophan (trp), beta-lactamase (bla), bacteriophage lambda PL, and T5 promoters.  In addition, synthetic promoters, such as the tac promoter (U.S.  Pat.  No. 4,551,433), can also be used.”  As such, at the time of filing, an ordinarily skilled artisan would have been motivated to clone the heterologous genes for a butanol biosynthetic pathway, as discussed above, under the control of a lac promoter as apparently employed by Schmid et al. and further suggested by Liao et al. since the cited prior art teach the same as a preferred promoter for the expression of genes to establish butanol biosynthesis.  It is noted that the lac promoter is inducible by addition of IPTG to a culture as taught by MoBiTec wherein Liao et al., para. [0209], further teach that is appropriate to induce expression by addition of 1 mM IPTG to a culture of E. coli cells having appropriate heterologous genes for butanol biosynthesis such that an ordinarily skilled artisan would have been motivated to do the same for any E. coli expressing genes under the control of a lac promoter.  Further, it is noted that Schmid et al., para. [0349], teach induction by addition of IPTG.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652